Detail Action
This Office Action is in response to the remarks entered 03/11/2021. Claims 8 -10, 12-14, 16-20 were amended. No claims were added. No claims were canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Response to Argument
Applicant's arguments filed on 03/11/2021 have been fully considered but they are not persuasive. 
In reference to Applicant’s arguments about: Rejections under 35 U.S.C. §103
Applicant’s Argument: 
Claims 1-20 Rejected under 35 U.S.C. X103 
Claims 1, 3, 8, 10, 15, and 17 were rejected under 35 U.S.C. §103 as unpatentable over U.S. Publication No. 2013/0212053 to Yagi et al. ("Yagi") in view of U.S. Publication No. 2015/0324582 to Vasseur et al. ("Vasseur"). Claims 2, 9, and 16 were rejected under 35 U.S.C. § 103 as unpatentable over Yagi and Vasseur in further view of "Lung Cancer Cell Identification Based on Artificial Neural Network Ensembles" by Zhou et al. ("Zhou"). Claims 4 and 11 were rejected under 35 U.S.C. §103 as unpatentable over Yagi and Vasseur in further view of U.S. Patent No. 5,471,557 to Chung et al. ("Chung"). Claims 5-7, 12-14, and 18-20 were rejected under 35 U.S.C. 
Applicants respectfully traverse these rejections and submit that Yagi, Vasseur, Zhou, Chung, and Burr, alone or in any combination, fail to teach or suggest each and every element of the claimed invention. 
A. Independent Claims 1, 8, and 15 Patentable over Yagi, Vasseur, Zhou, Chung, and Burr 
To establish prima facie obviousness of a claimed invention, all of the claim limitations must be taught or suggested by the prior art. Claims 1, 8, and 15 are directed to a method, computer readable medium, and apparatus, respectively, and recite, in part: 
instantiating a neural network having a plurality of voting neurons arranged in one or more layers; 
receiving, by a voting neuron of the plurality of voting neurons, a plurality of integer input values; determining, by the voting neuron based at least in part on a set of voting coefficients, vote counts associated with a plurality of candidate output values; and determining an output of the voting neuron based, at least in part, on the vote counts. (emphasis added) 
The cited art fails to teach or suggest at least a voting neuron determining vote counts associated with a plurality of candidate output values. 
As an initial matter, Applicants respectfully submit that Vasseur and Yagi are not analogous art. "In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. § 103, the reference must be analogous art to the claimed invention." 
As noted at para. 1, the present application is directed to data processing, and particularly to trinary neural networks and back-propagation methodologies. As the Examiner notes, Yagi is directed to feature extraction in neural networks (Abstract). However, Vasseur is directed to detection of attacks in computer networks (Abstract). Vasseur's network is not a neural network, but rather is "a geographically distributed collection of nodes interconnected by communication links and segments for transporting data between end nodes, such as personal computers and workstations, or other devices, such as sensors, etc." (para. 15). Similarly, Vasseur's network nodes are not neurons or voting neurons, but rather are "nodes 110, such as, e.g., routers, sensors, computers, etc." (para. 17). 
On page 6 of the Office Action, the Examiner contends that "Yagi and Vasseur are analogous in arts because they have the same [field] of endeavor of determining an output based on the voting neuron of [a] neural network" (emphasis added). However, as noted above, Vasseur's geographically distributed collection of computers and other devices, interconnected by communication links, is not a neural network comprising voting neurons. Accordingly, Vasseur is not directed to the same field of endeavor as Yagi and/or the present application. 
Furthermore, Vasseur is not "reasonable pertinent" to the problem faced by the present inventor. As noted above, Vasseur is directed to detection of attacks in computer networks. By contrast, as explained at para. 16 of the present disclosure: 

[a] trinary neural network can be implemented for low-power, limited resource environments where it would either be impossible or impractical to implement a conventional neural network. 
Further, the operation of the trinary neural network in conventional computing environments can be more efficient and consume less resources (memory, processor etc.) than conventional neural networks. 
It is unclear how detection of attacks by malicious users or devices may be reasonably pertinent to reducing resource consumption in data processing. Thus, Applicants submit that Vasseur is not analogous art, and should not be utilized in a rejection under 35 U.S.C. §103. 
Applicant’s Argument:
Second, even if the above is disregarded, the combination of Yagi and Vasseuri fails to teach or suggest a voting neuron determining vote counts associated with a plurality of candidate output values. The Examiner admits that Yagi fails to teach or suggest this feature on page 4, and instead cites Vasseur. As the Examiner notes, Vasseur describes a system for detecting attacks on computer networks. Upon detecting a potential network attack based on a set of measurements (e.g. RSSI data, RX success values, TX success values, etc.), a network device may send a "voting request" to neighboring devices in the network with the set of measurements (para. 79-80). Each neighboring node may perform similar measurements and determine whether it is experiencing a potential network attack, and may reply with a vote indicating the presence or absence of the potential attack (para. 81). The requesting device may tally 
For at least the above reasons, Applicants submit that independent Claims 1, 8, and 15 are patentable and in condition for allowance. Accordingly, Applicants respectfully request that the rejection of Claims 1, 8, and 15 under 35 U.S.C. §103 be withdrawn.
Examiner’s Response: 
In response to applicant's argument that Yagi and Vasseur is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Examiner respectfully disagrees to applicant’s argument because Vasseur is directed to the same field of endeavor as Yagi. Vasseur teaches using the voting count of the nodes to detect an attack node, wherein the nodes is simulated of the neuron network, Artificial Neural Network (ANN) trained to identify the network’s behavior that indicates the network attack, as it can be seen at [Par.0026]. Therefore, one ordinary skills in art would be correctly combine Yagi and Vasseur.  

Applicant’s Argument: 
B. Dependent Claims Patentable over Yagi, Vasseur, Zhou, Chung, and Burr As discussed above, Applicants submit that independent Claims 1, 8, and 15 are patentable and in condition for allowance. Claims 2-7, 9-14, and 16-20 depend on and incorporate all of the patentable subject matter of Claims 1, 8, and 15, respectively, and therefore are also patentable and in condition for allowance. Furthermore, several of these Claims have their own independent bases for patentability. 
For example, Claims 3, 10, and 17 recite, in part, that "determining the output of the voting neuron comprises determining one of a value representing a vote for, a vote against, and an abstention." In rejecting these Claims, the Examiner notes that Vasseur describes a network device that broadcasts to other network devices a voting request for a vote from each network device regarding whether or not an attack is present. While Applicants do not concede that a device in a geographically distributed communications network is equivalent to a voting node in a neural network, even disregarding this, requesting votes from other neurons is not the same as determining whether that neuron votes for, against, or abstains. Furthermore, the Office Action - as well as Vasseur - are entirely silent regarding the third option, an abstention (hence why 
Examiner’s Response: 
Examiner respectfully reminds applicant that Zhou, Chung, and Burr are only brought to cure the specific deficiencies of Yagi and Vasseur regarding their respective dependent claims. Examiner still understands that Yahi and Vasseur still teach claims 1, 8 and 15, as explained above in this response.
Additionally, Examiner’s respectfully disagrees to applicant’s argument that the cited art fails to teach or suggest "determining the output of the voting neuron comprises determining one of a value representing a vote for, a vote against, and an abstention." Since, Vasseur further disclose the received votes from the neighboring nodes are corresponding to the votes, wherein the votes including the majority voting and unanimous voting.  The output values of the Majority voting, unanimous voting to indicate the network’s behavior. Determining a network attack based on the actual label of the values of majority voting and unanimous voting from neighboring nodes. The majority voting and unanimous voting are considered as the vote against and the abstention, respectively. As it can be seen at [Par.0081-0082],   Therefore, the argument is not persuasive, the rejection still maintained. 
Applicant’s Argument: 
Claims 4 and 11 recite, in part, that "the plurality of input integer values comprise two-bit values." As noted in Claims 1 and 8, these plurality of input integer values are 
Accordingly, Chung's neurons do not receive a plurality of two-bit integer input values as required by the Claims. 
Examiner’s Response: 
Examiner respectfully reminds applicant that Chung is only brought to cure the specific deficiencies of Yagi and Vasseur regarding their respective dependent claims. Chung teaches the input integer values comprise two bit values, as it can be seen at [Column 4, lines 29-36]. Therefore, the argument is not persuasive, the rejection is still maintained. 
Applicant’s Argument: 
Claims 5-7, 12-14, and 18-20 recite, in part: 
determining... a backpropagation matrix; sampling a plurality of entries from the backpropagation matrix to determine a sampled subset of the backpropagation matrix; and for each entry in the sampled subset, determining a value for a coefficient of a voting neuron associated with the entry in accordance with the entry. (emphasis added) 
The Examiner cites Burr for these features, noting that Burr describes "selecting a subset of training examples for subsequent training" at para. 3. Splitting an input data set into a set of training examples for supervised learning is not the same as sampling a plurality of entries from a backpropagation matrix as required by the Claims. 
For at least the above-discussed reasons, Applicants submit that Claims 2-7, 9-14, and 16-20 are patentable and in condition for allowance. Accordingly, Applicants respectfully request the Examiner to withdraw the rejections of Claims 2-7, 9-14, and 16-20 under 35 U.S.C. §103.
Examiner’s Response: 
	Examiner respectfully disagrees to applicant’s argument that the cited reference fails to teach or suggest at least this feature of the claimed invention because Burr teaches selecting the subset of the subsequent training data based on the probability. The weight is updated by back propagation matrix based on the different between the desired output and network output of the training sample, as it can be seen at Burr, [Par.0003].  
Furthermore, Examiner respectfully reminds applicant that Burr is only brought to cure the specific deficiencies of Yagi and Vasseur regarding their respective dependent claims. Therefore, the argument is not persuasive, the rejection is still maintained. 
Information Disclosure Statement
The information disclosure statements (IDS) filed 03/29/2018 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Therefore, these references were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (Pub. No. US20130212053– hereinafter- Yagi) in view of Vasseur et al (Pub. No. 20150324582 – hereinafter- Vasseur).  
Regarding to claim 1, Yagi teaches a method comprising: instantiating a neural network having a plurality of voting neurons arranged in one or more layers (Yagi, [Fig.2, and Par.0079-0080], “As shown in FIG. 2, the feature extraction device 100 includes a hierarchical neural network. No upper limit is placed on the number of hierarchical layers, whereas at least two layers are required. For illustration, FIG. 2 shows an example of a two-layer neural network … each of the hierarchical layers includes a group of neurons which are calculation units for outputting feature quantities indicating features of input data.” Therefore, the neurons are considered as the voting neurons are arranged in one or more layers.);
receiving, by a voting neuron of the plurality of voting neurons (Yagi, [Par.0081], “The feature extraction device 100 includes a plurality of first layer neurons 301 to 303 which are calculation units in the first layer 309, a plurality of second layer neurons 311 to 313 which are calculation units in the second layer 319, and a comparison unit 352.” Determination of the output neuron based on the calculation of the plurality of neurons (voting neurons) in each layers. Furthermore, see [Par.0126- 0128], “More specifically, it is assumed here that X1 is input to the neuron 251, and X2 is input to the neuron 252 … for the X2 neuron 253, 0 for the neuron 254, for the neuron 255, X1 +X2 for the neuron 256, X1 for the neuron 257, X2 for the X2 neuron 258, and X2 for the neuron 259.”),
a plurality of integer input values (Yagi, [Par.0141, lines 1-4], “First layer neurons 301 to 303 in the first layer 309 receive inputs of pixel values (for example, integer numbers of 0 to 255) of input data obtained by dividing the template image 552 which is target data on a pixel-by-pixel basis.”);
determining, by the voting neuron based at least in part on a set of voting coefficients (Yagi, [Par.0108-0109], “When X1 is input to the neuron 201 and X2 is input to the neuron 202, the sum of the input signals output to the neuron 203 is obtained according to S1 = X1 xW31 +X2xW32- W30. Thus, the neuron 203 outputs H1 = f(S1) to the neuron 205… the neuron 204 calculates a sum S2 of the input signals to obtain H2 which is an output of an activation function according to H2=f(S2), and outputs H2 to the neuron 205.” Furthermore, see [Par.0115, lines 1-6], “As described above, the conventional hierarchical neural network includes a great number of parameters such as (1) weights of signal paths, (2) threshold values for neurons, (3) the ,
However, Yagi does not teaches vote counts associated with a plurality of candidate output value; and determining an output of the voting neuron based, at least in part, on the vote counts.
On the other hand, Vasseur teaches vote counts associated with a plurality of candidate output value (Vasseur, [Par.0081] “At step 720, the requesting device receives votes from the neighboring nodes, as detailed above. In one embodiment, one or more of the votes may be generated by a particular neighboring node using the set of input feature values that were included in the voting request. In other words, a neighboring device may execute its own local clas­sifier using the data from the requesting device, to generate a vote. In another embodiment, one or more of the votes may be generated using values for the set of input features that were observed by the neighboring node. In other words, a particu­lar neighboring node may use its own externally observable information regarding the requesting node, to perform its own classification. The returned votes may include any informa­tion that may be used by the requesting device to tally the votes and make other judgments regarding the neighboring nodes. For example, a vote from a neighboring node may include any or all of the following: the conclusion reached by the neighboring node (e.g., an actual label generated by the local classifier, a "yes or no" confirmation, etc.)…” Therefore, actual labels generated by the local classifier of each of the neighboring nodes (voting neurons) is considered as the candidate output value.);
and determining an output of the voting neuron based, at least in part, on the vote counts (Vasseur, [Par.0082], “At step 725, the requesting device confirms the presence of the attack based on the received votes, as described in greater detail above. In one embodiment, the requesting device may start a local timer that ends the time period in which votes may be counted ( e.g., a vote received after expiration of the timer may be disregarded). Various techniques may be used to confirm the presence of the attack. For example, the requesting device may use majority voting, unanimous voting, weighted voting ( e.g., votes may be weighted based on their associated confidence values, if available), or in any other manner to determine whether or not the detected attack was confirmed by the neighboring devices.” Therefore, the determination whether or not the detected attack based on the majority vote (vote counts)).
Yagi and Vasseur are analogous in arts because they have the same filed of endeavor of determining an output based on the voting neuron of neural network. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yagi’s method and further in view of Vasseur by having the method is able to determinate the output based on a count of the voting neurons. The modification would have been obvious because one of the ordinary skills in art would be motivated to process the data more effectively and more accuracy (Vasseur, [Par.0013], “According to one or more embodiments of the dis­closure, a first network device detects a potential network attack by executing a classifier. The classifier is configured to select a label from among a plurality of labels based on a set of input features. Voting requests are sent by the first 
Regarding to claim 8, is being rejected as the same reason as the claim 1.
Additionally, Yagi teaches one or more non-transitory machine-readable media comprising program code for processing a trinary neural network, wherein execution of the program code caused a processor of a device to (Yagi, [Par.0354-0355], “ Furthermore, the present invention may be realized as the aforementioned method. Furthermore, the present invention may be realized as the computer program for causing a computer to execute the method and as a digital signal including the computer program. Furthermore, the present invention may be realized as the computer program or digital signal recorded on a computer- readable recording medium such as a flexible disc, a hard disk, a CD-ROM, an MO, a DVD, a DVD-ROM, a DVD-RAM, a Blu-ray Disc (BD, registered trademark), a USB memory, a memory card such as an SD card.”):
Regarding to claim 15, is being rejected as the same reason as the claim 1.
Additionally, Yagi teaches an apparatus comprising: at least one processor; and a non-transitory machine-readable medium having program code executable by the at least one processor to cause the apparatus to (Yagi, [Par. 0352, lines 7-9], 
Regarding to claim 3, Yagi, as modified in view of Vasseur teaches the method of claim 1, wherein determining the output of the voting neuron comprises determining one of a value representing a vote for, a vote against, and an abstention (Vasseur, [Par.0060, lines 4-7], “Indeed, if the FAR determines that there are M nodes that are K hops away that are capable of detecting an attack against a node N, then the voting request message may be sent using a broadcast link layer address” Furthermore, see[Par.0084, lines 9-13], “In general, as also noted above, the voting request may include any information needed by the receiving device to make its own determination as to whether or not an attack against the sending device is present (e.g., the input features used to detect the attack, values for the input features, etc.).” ).
Yagi and Vasseur are analogous in arts because they have the same filed of endeavor of determining an output based on the voting neuron of neural network. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yagi’s method and further in view of Vasseur by having the method is able to determinate the output based on a count of the voting neurons. The modification would have been obvious because one of the ordinary skills in art would be motivated to process the data 
Regarding to claim 10, is being rejected as the same reason as the claim 3.
Regarding to claim 17, is being rejected as the same reason as the claim 3.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (Pub. No. US20130212053– hereinafter- Yagi) in view of Vasseur et al. (Pub. No. 20150324582 – hereinafter- Vasseur) and further in view of Zhou et al. (Lung cancer cell identification based on artificial neural network ensembles – National Laboratory for Novel Software Technology, Nanjing University, Nanjing 210093, PR China – hereinafter- Zhou).  
Regrading to claim 2, Yagi, as modified in view of Vasseur and Zhou teaches the method of claim 1, wherein determining an output of the voting neuron, based at least in part, on the vote counts comprises (Vasseur, [Par.0082, lines 3-9], “In one :
Yagi and Vasseur are analogous in arts because they have the same filed of endeavor of determining an output based on the voting neuron of neural network.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yagi’s method and further in view of Vasseur by having the method is able to determinate the output based on a count of the voting neurons. The modification would have been obvious because one of the ordinary skills in art would be motivated to process the data more effectively and more accuracy (Vasseur, [Par.0013], “According to one or more embodiments of the dis­closure, a first network device detects a potential network attack by executing a classifier. The classifier is configured to select a label from among a plurality of labels based on a set of input features. Voting requests are sent by the first network device to a plurality of neighboring network devices. The voting requests identify the potential network attack. A particular neighboring network device determines input features for a local classifier and uses the local classifier to generate a vote regarding the potential network attack. The first network device receives, from one or more of the neighboring network devices, votes regarding the potential network attack. 
However, neither Yagi nor Vasseur teaches determining the output for the voting neuron as a candidate output value of the plurality of candidate values with a highest vote count.
On the other hand, Zhou teaches determining the output for the voting neuron as a candidate output value of the plurality of candidate values with a highest vote count (Zhou, [Sec.2, third paragraph], “Majority voting and plurality voting are prevailing methods for combining individual predictions of classier. Majority voting judges a prediction to be the final output if more than half of the individual networks vote to the prediction. Plurality voting judges a prediction to be the final output if the prediction ranks first according to the number of votes.”).
Yagi, Vasseur and Zhou are analogous in arts because they have the same filed of endeavor of determining an output of the neuron based on a voting method.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yagi and Vasseur’s method and further in view of Zhou by having the majority voting method to determinate the output of neuron based on the voting counts. The modification would have been obvious because one of the ordinary skills in art would be motivated to process the data more effectively and saving more lives due to the accuracy of cancer diagnosis (Zhou, [Abstract, first paragraph], “…The predictions of those individual networks are combined by a prevailing method, i.e. plurality voting. Through adopting those techniques, NED achieves not only a high rate of overall identification, but also a 
Regarding to claim 9, is being rejected as the same reason as the claim 2.
Regarding to claim 16, is being rejected as the same reason as the claim 2.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (Pub. No. US20130212053– hereinafter- Yagi) in view of Vasseur et al. (Pub. No. 20150324582 – hereinafter- Vasseur) and further in view of Chung et al. (Patent. No. US5471557– hereinafter- Chung).  
Regarding to claim 4, Yagi, as modified in view of Vasseur and Chung  teaches the method of claim 1, wherein the plurality if input integer values comprise two- bit values (Chung, [Column 4, lines 29-36], “The self-learning multi-layer neural network can, for example, perform the operation of an exclusive-OR gate. In this case, if four 2-bit input patterns and four 1-bit output patterns, and a repetition number are given by the user, the self-learning multi-layer neural network performs a self-learning itself to thereby constitute a neural network for performing an exclusive-OR operation.”).
Yagi, Vasseur and Chung are analogous in arts because they have the same filed of endeavor of using multiple layers neural network to train classify dataset.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yagi and Vasseur’s method and further in view of Chung by having input integer values comprise two bit values. The modification would have been obvious because one of the 
Regarding to claim 11, is being rejected as the same reason as the claim 4.

Claims 5 - 7, 12 - 14, 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (Pub. No. US20130212053– hereinafter- Yagi) in view of Vasseur et al. (Pub. No. 20150324582 – hereinafter- Vasseur) and further in view of Burr et al. (Pub. No. US 20180253645– hereinafter- Burr).  
Regarding to claim 5, Yagi, as modified in view of Vasseur and Burr teaches the method of claim 1 further comprising: comparing an actual output of the neural network with a desired output of the neural network (Burr, [Par.0014, lines 1-4], “In general, during backpropagation, the output of the network is compared to the known correct output. An n error value is calculated for each of the neurons in the output layer.”); 
determining, based on the comparison, a backpropagation matrix (Burr, Par.0014], “In general, during backpropagation, the output of the network is compared to the known correct output. An n error value is calculated for each of the neurons in the ;
sampling a plurality of entries from the backpropagation matrix to determine a sampled subset of the backpropagation matrix (Burr, [Par.0003, lines 17-25], “The probability indicates the probability of inclusion in subsequent training. A subset of training examples is selected for subsequent training based on the probabilities. The synaptic strengths are updated by back­propagation based on a difference between network output and desired output for the subset of training examples. The confidence values are recomputed, the subset reselected, and the synaptic strengths re updated until the network achieves a target accuracy.” Furthermore, see [Par.0020], “The subset 203 is provided for ANN learning 204. Learning comprises forward evaluation of the subset of training examples, followed by backpropagation and update of synaptic weights. The process of providing training example 201 for evaluation 202 and selecting a subset 203 for learning 204 is repeated over multiple epochs as the ANN converges. By selecting a subset of training examples at each iteration, the total computation time required to train the ANN is reduced.”);
and for each entry in the sampled subset, determining a value for a coefficient of a voting neuron associated with the entry in accordance with the entry (Burr, [Par.0023], “Referring to FIG. 3, a method of selecting a subset of training examples is illustrated according to embodiments of the present disclosure. A neural .
Yagi, Vasseur and Burr are analogous in arts because they have the same filed of endeavor of using multiple layers neural network to train a dataset.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yagi and Vasseur’s method and further in view of Burr by having method of comparison a output results during a propagation matrix. The modification would have been obvious because one of the ordinary skills in art would be motivated to process the data more effectively and accuracy (Burr, [Par.0003, lines 1-7], “According to embodiments of the present disclo­sure, methods of and computer program products for enhancing the performance of an artificial neural network are provided. The artificial neural network comprises a plurality of neurons, and is adapted to process a plurality of inputs to provide an output. The plurality of neurons is arranged in layers.”
Regarding to claim 12, is being rejected as the same reason as the claim 5.
Regarding to claim 18, is being rejected as the same reason as the claim 5.
Regarding to claim 6, Yagi, as modified in view of Vasseur and Burr teaches the method of claim 5, 
[…]
increasing the coefficient by one step based on determining that the entry is a positive value (Yagi, [Par.0113], “More specifically, the weights of the signal paths are modified such that the difference between Y 1 and the output Y1 (Y2- Y1 ) is reduced assuming that the expected output (correct feature vector) is Y2. In other words, when the output Y1 is larger than Y 2, the weights of the signal paths are reduced so that the output Y1 is smaller. When the output Y1 is smaller than Y 2, the weight of the signal paths are increased so that the output Y1 is larger.” Therefore, when (Y2-Y1) is positive, the weight of the signal paths are increased so that the output Y1 is larger.”);
OR decreasing the coefficient by one step based on determining that the entry is a negative value (Yagi, [Par.0113, lines 1-6], “More specifically, the weights of the signal paths are modified such that the difference between Y 1 and the output Y1 (Y2- Y1) is reduced assuming that the expected output (correct feature vector) is Y2. In other words, when the output Y1 is larger than Y2, the weights of the signal paths are reduced so that the output Y1 is smaller.” Therefore, when (Y2-Y1) is negative, the weights of the signal paths are reduced so that the output Y1 is smaller.).
However, neither Yagi nor Vasseur teaches wherein determining a value for the coefficient of the voting neuron associated with the entry in accordance with the entry comprises:
On the other hand, Burr teaches wherein determining a value for the coefficient of the voting neuron associated with the entry in accordance with the entry comprises (Burr, [Par.0023], “Referring to FIG. 3, a method of selecting a subset of training examples is illustrated according to embodiments of the present disclosure. A  :
Yagi, Vasseur and Burr are analogous in arts because they have the same filed of endeavor of using multiple layers neural network to train a dataset.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yagi and Vasseur’s method and further in view of Burr by having method of comparison a output results during a propagation matrix. The modification would have been obvious because one of the ordinary skills in art would be motivated to process the data more effectively and accuracy Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yagi and Vasseur’s method and further in view of Burr by having method of comparison a output results during a propagation matrix. The modification would have been obvious because one of the ordinary skills in art would be motivated to process the data more effectively and accuracy (Burr, [Par.0003, lines 1-7], “According to embodiments of the present disclo­sure, methods of and computer program products for enhancing the performance of an artificial neural network are provided. The artificial neural network comprises a plurality of neurons, and is adapted to process a plurality of inputs to provide an output. The plurality of neurons is arranged in layers.”
Regarding to claim 13, is being rejected as the same reason as the claim 6.
Regarding to claim 19, is being rejected as the same reason as the claim 6.
Regarding to claim 7, Yagi, as modified in view of Vasseur and Burr teaches the method of claim 5, wherein sampling the plurality of entries from the backpropagation matrix comprises performing a probability sampling of the plurality of entries from the backpropagation matrix (Burr, [Par.0003, lines 17-25], “The probability indicates the probability of inclusion in subsequent training. A subset of training examples is selected for subsequent training based on the probabilities. The synaptic strengths are updated by back­propagation based on a difference between network output and desired output for the subset of training examples. The confidence values are recomputed, the subset reselected, and the synaptic strengths re updated until the network achieves a target accuracy.” Furthermore, see [Par.0020], “The subset 203 is provided for ANN learning 204. Learning comprises forward evaluation of the subset of training examples, followed by backpropagation and update of synaptic weights. The process of providing training example 201 for evaluation 202 and selecting a subset 203 for learning 204 is repeated over multiple epochs as the ANN converges. By selecting a subset of training examples at each iteration, the total computation time required to train the ANN is reduced.”).
Yagi, Vasseur and Burr are analogous in arts because they have the same filed of endeavor of using multiple layers neural network to train a dataset.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yagi and Vasseur’s method and further in view of Burr by having method of comparison a 
Regarding to claim 14, is being rejected as the same reason as the claim 7.
Regarding to claim 20, is being rejected as the same reason as the claim 7.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Pan et al. (A Comparison of Neural Network Backpropagation Algorithms for Electricity Load Forecasting - hereinafter-Xinxing): teaches the difference of backpropagation training algorithms for medium term load forecasting and analyze each of the characteristics such as parameter setting complexity, training speed, convergence, prediction accuracy and result stability.
Lin et al. (NEURAL NETWORKS WITH FEW MULTIPLICATIONS– hereinafter – Lin): teaches method deals with both hidden state computations and backward weight updates. A weight binarization technique which removes multiplications in the forward pass and both hidden state computations and backward weight updates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.T./           Examiner, Art Unit 2126
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184